Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 14-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1
The closest prior art of record is Jaffe, US 20150371157 A1, and Han, Zhu, and Sun, Yan Lindsay, “Distributed Cooperative Transmission with Unreliable and Untrustworthy Relay Channels,” EURASIP Journal on Wireless Communications and Networking, 2009, pp. 1-13.
Jaffe discloses:
- an information processing system (Figure 1; paragraphs [0021]-[0024] (overall reservation computing network));
- a plurality of information processing apparatuses that perform a plurality of received processing requests (Figure 1; paragraph [0021] (“A system, such as a reservation system 110 described in FIG. 1, can communicate with a plurality of airline systems 150, a plurality of lodging systems 160, a plurality of intermediary systems (not shown in FIG. 1), and/or an on-demand transport arrangement system 170 to provide one or more recommended itineraries for a trip of a user based on a set of user-specific initial travel information.”); paragraph [0038] (“The recommendation engine 120 can provide, via the system interface 115, a reservation request 154 to the airline system(s) 150 for reserving the one or more flight recommendations and a reservation request 164 to the lodging system(s) 160 for reserving the one or more lodging recommendations.”));
- a relay device comprising a processor configured to control a communication interface that relays the plurality of processing requests performed by the plurality of information processing apparatuses (Figure 1; paragraph [0022] (“Depending on implementation, one or more components of the reservation system 110 can be implemented on a computing system, such as a server, laptop, PC, etc., or on multiple computing systems that can communicate with other systems over one or more networks.”); paragraph [0038] (“When the user is satisfied with a recommended itinerary 121, the user can select a feature on the itinerary UI 129 to order or checkout the selected recommended itinerary 121. In one example, the UI component 125 can receive user input 127 and notify the recommendation engine 120 that the user wishes to order or reserve the specified recommendations in the selected recommended itinerary 121. In response to the reservation system 1120 receiving the user input to order the selected recommended itinerary 121, the recommendation engine 120 can communicate with the respective airline system(s) 150 and/or the lodging system(s) 160 that provide the travel and/or the lodging recommendations specified in the selected recommended itinerary 121 in order to provide reservation requests on behalf of the user. The recommendation engine 120 can provide, via the system interface 115, a reservation request 154 to the airline system(s) 150 for reserving the one or more flight recommendations and a reservation request 164 to the lodging system(s) 160 for reserving the one or more lodging recommendations.”));

- wherein the relay device transmits each of the plurality of received processing requests to a corresponding information processing apparatus capable of performing the processing request in a case of receiving the plurality of processing requests from the user terminal (Figure 1; paragraph [0024] (“The UI component 125 can generate and provide one or more user interfaces (UI) 126 to be displayed on a display of a computing device. For example, the UI 126 can be accessible (over one or more networks) by a user's computing device via a portal, such as through a website or an application operable on the computing device. The user can interact with the UI 126 in order to provide input 127 for specifying the user's set of initial travel information 128 (see FIG. 2 as an example).”); paragraph [0037] (“In this manner, if the user determines that one of the recommended itineraries 121 is best suited for his or her trip, but not is not perfect to his or her liking, the user can modify one or more of the travel and/or lodging recommendations.”); paragraph [0038] (“When the user is satisfied with a recommended itinerary 121, the user can select a feature on the itinerary UI 129 to order or checkout the selected recommended itinerary 121. In one example, the UI component 125 can receive user input 127 and notify the recommendation engine 120 that the user wishes to order or reserve the specified recommendations in the selected recommended itinerary 121. In response to the reservation system 1120 receiving the user input to order the selected recommended itinerary 121, the recommendation engine 120 can communicate with the respective airline system(s) 150 and/or the lodging system(s) 160 that provide the travel and/or the lodging recommendations specified in the selected recommended itinerary 121 in order to provide reservation requests on behalf of the user. The recommendation engine 120 can provide, via the system interface 115, a reservation request 154 to the airline system(s) 150 for reserving the one or more flight recommendations and a reservation request 164 to the lodging system(s) 160 for reserving the one or more lodging recommendations.”));
- wherein there are a plurality of processing requests (paragraph [0037] (“In this manner, if the user determines that one of the recommended itineraries 121 is best suited for his or her trip, but not is not perfect to his or her liking, the user can modify one or more of the travel and/or lodging recommendations.”); paragraph [0038] (“When the user is satisfied with a recommended itinerary 121, the user can select a feature on the itinerary UI 129 to order or checkout the selected recommended itinerary 121. In one example, the UI component 125 can receive user input 127 and notify the recommendation engine 120 that the user wishes to order or reserve the specified recommendations in the selected recommended itinerary 121. In response to the reservation system 1120 receiving the user input to order the selected recommended itinerary 121, the recommendation engine 120 can communicate with the respective airline system(s) 150 and/or the lodging system(s) 160 that provide the travel and/or the lodging recommendations specified in the selected recommended itinerary 121 in order to provide reservation requests on behalf of the user. The recommendation engine 120 can provide, via the system interface 115, a reservation request 154 to the airline system(s) 150 for reserving the one or more flight recommendations and a reservation request 164 to the lodging system(s) 160 for reserving the one or more lodging recommendations.”)).

Han discloses a network with a relay node, with respect to trust and security.
particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations of the claim, including the particular configuration, without the use of impermissible hindsight.
Claim 19
The closest prior art of record is Jaffe, US 20150371157 A1, and Han, Zhu, and Sun, Yan Lindsay, “Distributed Cooperative Transmission with Unreliable and Untrustworthy Relay Channels,” EURASIP Journal on Wireless Communications and Networking, 2009, pp. 1-13.
Jaffe discloses:
- a relay device (Figure 1; paragraph [0022] (“Depending on implementation, one or more components of the reservation system 110 can be implemented on a computing system, such as a server, laptop, PC, etc., or on multiple computing systems that can communicate with other systems over one or more networks.”); paragraph [0038] (“When the user is satisfied with a recommended itinerary 121, the user can select a feature on the itinerary UI 129 to order or checkout the selected recommended itinerary 121. In one example, the UI component 125 can receive user input 127 and notify the recommendation engine 120 that the user wishes to order or reserve the specified recommendations in the selected recommended itinerary 121. In response to the reservation system 1120 receiving the user input to order the selected recommended itinerary 121, the recommendation engine 120 can communicate with the respective airline system(s) 150 and/or the lodging system(s) 160 that provide the travel and/or the lodging recommendations specified in the selected recommended itinerary 121 in order to provide reservation requests on behalf of the user. The recommendation engine 120 can provide, via the system interface 115, a reservation request 154 to the airline system(s) 150 for reserving the one or more flight recommendations and a reservation request 164 to the lodging system(s) 160 for reserving the one or more lodging recommendations.”));
- a processor configured (Figure 1; paragraph [0022] (“Depending on implementation, one or more components of the reservation system 110 can be implemented on a computing system, such as a server, laptop, PC, etc., or on multiple computing systems that can communicate with other systems over one or more networks.”));
- control a communication interface to transmit each of a plurality of received processing requests to a corresponding information processing apparatus capable of performing the processing request, in a case where the plurality of processing requests have been received from a user terminal (Figure 1; 
- wherein there are a plurality of processing requests (paragraph [0037] (“In this manner, if the user determines that one of the recommended itineraries 121 is best suited for his or her trip, but not is not perfect to his or her liking, the user can modify one or more of the travel and/or lodging recommendations.”); paragraph [0038] (“When the user is satisfied with a recommended itinerary 121, the user can select a feature on the itinerary UI 129 to order or checkout the selected recommended itinerary 121. In one example, the UI component 125 can receive user input 127 and notify the recommendation engine 120 that the user wishes to order or reserve the specified recommendations in the selected recommended itinerary 121. In response to the reservation system 1120 receiving the user input to order the selected recommended itinerary 121, the recommendation engine 120 can communicate with the respective airline system(s) 150 and/or the lodging system(s) 160 that provide the travel and/or the lodging recommendations specified in the selected recommended itinerary 121 in order to provide reservation requests on behalf of the user. The recommendation engine 120 can provide, via the system interface 115, a reservation request 154 to the airline system(s) 150 for reserving the one or more flight recommendations and a reservation request 164 to the lodging system(s) 160 for reserving the one or more lodging recommendations.”)).

Han discloses a network with a relay node, with respect to trust and security.
As per Claim 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations of the claim, including the particular configuration, without the use of impermissible hindsight.
Claim 20
The closest prior art of record is Jaffe, US 20150371157 A1, and Han, Zhu, and Sun, Yan Lindsay, “Distributed Cooperative Transmission with Unreliable and Untrustworthy Relay Channels,” EURASIP Journal on Wireless Communications and Networking, 2009, pp. 1-13.
Jaffe discloses:
- a non-transitory computer readable medium storing a program causing a computer to execute (Figure 1; paragraph [0022] (“According to one example, the reservation system 110 can include a system interface 115, a recommendation engine 120, a user interface (UI) component 125, and a data store 135. The components of the reservation system 110 can combine to (i) receive a set of initial travel information of a trip for a user based on received user input, (ii) communicate with the airline systems 150, lodging systems 150, and/or the intermediary systems to receive a set of data based on the set of initial travel information, and (iii) determine one or more recommended itineraries for the trip based on the received set of data. Depending on implementation, one or more components of the reservation system 110 can be implemented on a computing system, such as a server, laptop, PC, etc., or on multiple computing systems that can communicate with other systems over one or more networks. In some examples, a computing system can operate or execute an application to perform one or more of the processes described by the various components of the transport arrangement system.”));
- transmitting each of a plurality of received processing requests to a corresponding information processing apparatus capable of performing the processing request, in a case where the plurality of processing requests have been received from a user terminal (Figure 1; paragraph [0024] (“The UI component 125 can generate and provide one or more user interfaces (UI) 126 to be displayed on a display of a computing device. For example, the UI 126 can be accessible (over one or more networks) by a user's computing device via a portal, such as through a website or an application operable on the computing device. The user can interact with the UI 126 in order to provide input 127 for specifying the user's set of initial travel information 128 (see FIG. 2 as an example).”); paragraph [0037] (“In this manner, if the user determines that one of the recommended itineraries 121 is best suited for his or her trip, but not is not perfect to his or her liking, the user can modify one or more of the travel and/or lodging recommendations.”); paragraph [0038] (“When the user is satisfied with a recommended itinerary 121, the user can select a feature on the itinerary UI 129 to order or checkout the selected recommended itinerary 121. In one example, the UI component 125 can receive user input 127 and notify the recommendation engine 120 that the user wishes to order or reserve the specified recommendations in the selected recommended itinerary 121. In response to the reservation system 1120 receiving the user input to order the selected recommended itinerary 121, the recommendation engine 120 can communicate with the respective airline system(s) 150 and/or the lodging system(s) 160 that provide the travel and/or the lodging recommendations specified in the selected recommended itinerary 121 in order to provide reservation requests on behalf of the user. The recommendation engine 120 can provide, via the system interface 115, a reservation request 154 to the airline system(s) 150 for reserving the one or more flight recommendations and a reservation request 164 to the lodging system(s) 160 for reserving the one or more lodging recommendations.”));
- wherein there are a plurality of processing requests (paragraph [0037] (“In this manner, if the user determines that one of the recommended itineraries 121 is best suited for his or her trip, but not is not perfect to his or her liking, the user can modify one or more of the travel and/or lodging recommendations.”); paragraph [0038] (“When the user is satisfied with a recommended itinerary 121, the user can select a feature on the itinerary UI 129 to order or checkout the selected recommended itinerary 121. In one example, the UI component 125 can receive user input 127 and notify the recommendation engine 120 that the user wishes to order or reserve the specified recommendations in the selected 

Han discloses a network with a relay node, with respect to trust and security.
As per Claim 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in the claim, including the particular configuration of the elements/limitations with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combination of elements/limitations of the claim, including the particular configuration, without the use of impermissible hindsight.
*****
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628